Order entered July 23, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00895-CV

    TEXAS HEALTH HARRIS METHODIST HOSPITAL FORT WORTH, Appellant

                                               V.

                             GREG FRAUSTO, ET AL., Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-13131

                                           ORDER
       The Court has reviewed the clerk’s record in this case. The clerk’s record does not

include the June 19, 2014 order denying Texas Health Harris Methodist Hospital Fort Worth’s

Objection to the Sufficiency of Plaintiffs’ Chapter 74 Expert Report and Motion to Dismiss.

Accordingly, the Court ORDERS the district clerk to file on or before July 31, 2014 a

supplemental clerk’s record including the June 19, 2014 order. The Court DIRECTS the Clerk

to send a copy of this order by electronic transmission to Gary Fitzsimmons, District Clerk.


.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE